                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-1892-DMG (KS)                                         Date: March 29, 2019
Title       Ben Aris Ramirez v. Unknown




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         On March 14, 2019, Plaintiff, who is detained at Men’s Central Jail and proceeding pro se,
filed a “Complaint” in which he asks the Court to issue a warrant for the arrest of three Glendale
police officers and alleges that these three officers violated 18 U.S.C. § 242. (Dkt. No. 1.)
However, “[p]rivate individuals may not prosecute crimes in civil actions.” Hubbard v. Folsom
State Prison, No. CIV S-07-2562 MCE DAD PS, 2008 WL 686425, at *2 (E.D. Cal. Mar. 7, 2008);
see also Ellis v. City of San Diego, 176 F.3d 1183, 1189-90 (9th Cir. 1999) (“these code sections
[of the California Penal Code] do not create enforceable individual rights [and] the district court
properly dismissed the claims”); Machin v. Costas, No. CIV 09-444 IEG WVG, 2009 WL
3839325, at *10 (S.D. Cal. Nov. 16, 2009) (“there is no question that Plaintiff has no private cause
of action for violations of state criminal laws under § 1983”). Accordingly, the Complaint fails to
state a claim upon which relief can be granted and is subject to dismissal on that basis. See Omar
v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987) (Rule 12(b)(6) permits a trial court to
dismiss a claim sua sponte and without notice “where the claimant cannot possibly win relief”);
see also Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988) (same); Baker v.
Director, U.S. Parole Comm’n, 916 F.2d 725, 726 (D.C. Cir. 1990) (per curiam) (adopting Ninth
Circuit’s position in Omar and noting that in such circumstances a sua sponte dismissal “is
practical and fully consistent with plaintiffs’ rights and the efficient use of judicial resources”).

        Also on March 14, 2019, the Court notified Plaintiff that he had failed to pay the filing fee
and had not filed a request to proceed in forma pauperis. (Dkt. No. 2.) More than two weeks have
now passed, and Plaintiff has not responded to the Court’s notification. Accordingly, because
Plaintiff has neither paid the filing fee nor obtained authorization to proceed without prepayment



CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 19-1892-DMG (KS)                                      Date: March 29, 2019
Title       Ben Aris Ramirez v. Unknown


of the fee, IT IS HEREBY ORDERED that Plaintiff shall show cause, no later than April 19,
2019, why the action should not be dismissed.

         To that end, the Clerk is directed to send Plaintiff a copy of the Central District’s civil
rights complaint form (CV-66) and a copy of the Central District’s form Request to Proceed
Without Prepayment of Filing Fees with Declaration in Support (CV-60P). To discharge this
Order and proceed with his case, Plaintiff must either: (1) pay the $400 filing fee in full; or
(2) file the completed forms, and the necessary documentation, with the Court on or before
the April 19, 2019 deadline.

       Plaintiff’s failure to timely comply with this Order will result in a recommendation
of dismissal of his case.

        IT IS SO ORDERED.
                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
